Motion granted to the extent that the preliminary injunction is modified to provide that appellant may apply for further security in accordance with memorandum herein, upon condition that the appeal is argued at the February, 1975 Term and otherwise the motion is denied. Memorandum: It appears that Special Term erroneously believed that defendant bank held 44,931 shares of Warner-Lambert common stock as collateral security for an indebtedness -owed by plaintiff to the defendant bank in the amount of $680,000. Since the defendant bank had sold some of this stock it presently holds 29,731 shares. The order of January 9, 1975 granting plaintiff a preliminary injunction restraining defendant from selling the pledged stock should be modified to permit defendant to apply to Special Term on notice to plaintiff for a further undertaking in the event that the market price of Warner-Lambert stock falls below $23 per share. Present — Marsh, P. J., Moule, Cardamone, Mahoney and Del Vecchio, JJ.